
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.01


INDEMNITY AGREEMENT


        This Indemnity Agreement (this "Agreement"), dated as of    , 20    , is
made by and between Keynote Systems, Inc., a Delaware corporation (the
"Company"), and                , a director and/or officer of the Company (the
"Indemnitee").


RECITALS


        A.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and/or indemnification,
due to their increased exposure to litigation costs and risks resulting from
their service to such corporations, and due to the fact that this exposure
frequently bears no reasonable relationship to the compensation of such
directors and officers;

        B.    The Board of Directors of the Company (the "Board") has determined
that uncertainties relating to the availability, expense and scope of the
protection afforded by liability insurance and uncertainties regarding the
availability and scope of indemnification have increased the difficulty of
attracting and retaining competent and experienced persons to serve as directors
and officers, and that this situation is detrimental to the best interests of
the Company and its stockholders;

        C.    Based on the experience of its members, the Board has concluded
that, to retain and attract talented and experienced individuals to serve as
officers and directors of the Company, and to encourage such individuals to make
the business decisions and take the business risks necessary for the success of
the Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, officers and directors and to assume for itself maximum liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company (including service in
such capacities during time periods occurring prior to the date this Agreement
is executed);

        D.    Section 145 of the General Corporation Law of Delaware, under
which the Company is organized (the "Law"), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by the Law is not exclusive;

        E.    The Company has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company and desires that the Indemnitee do
so free from undue concern for claims for damages arising out of or related to
such services to the Company that may impede the free exercise of the
Indemnitee's business judgment on behalf of the Company; and

        F.     The Indemnitee is willing to serve and to continue to serve the
Company on the condition that the Indemnitee is indemnified and afforded rights
to the advancement of expenses as provided in this Agreement.


AGREEMENT


        NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

        1.    Definitions.    

        1.1    Agent.    An "Agent" of the Company means any person who is or
was a director or officer of the Company or a subsidiary of the Company; or is
or was serving at the request of, for the convenience of, or to represent the
interest of the Company or a subsidiary of the Company as a director or officer
of another foreign or domestic corporation, partnership, joint venture, limited
liability company, trust or other enterprise or an affiliate of the Company; or
was a director or officer of a foreign or domestic corporation which was a
predecessor corporation of the Company, including, without limitation, Keynote
Systems, Inc., a California corporation, or was a director or

--------------------------------------------------------------------------------



officer of another enterprise or affiliate of the Company at the request of, for
the convenience of, or to represent the interests of such predecessor
corporation. The term "enterprise" includes, without limitation, any employee
benefit plan of the Company, its subsidiaries, affiliates and predecessor
corporations.

        1.2    Change of Control.    A "Change of Control" shall be deemed to
have occurred if, after the Effective Date: (i) any "person" (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the "1934 Act")), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company's then outstanding securities
without the prior approval of at least two-thirds of the members of the Board in
office immediately prior to such person attaining such percentage interest;
(ii) the Company is a party to a consummated merger, consolidation, or sale of
assets of the Company, as a consequence of which the members of the Board in
office immediately prior to the consummation of such transaction constitute less
than a majority of the members of the Board immediately after the consummation
of such transaction; (iii) the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company (in one transaction or a series of transactions)
of all or substantially all of the Company's assets; or (iv) during any period
of twenty-four consecutive months, other than as a result of an event described
in clause (ii) or clause (iii) of this paragraph, the Incumbent Directors cease
for any reason to constitute at least a majority of the members of the Board.
For purposes of the foregoing clause (iv), with respect to any particular
twenty-four month period, the term "Incumbent Directors" means (A) the
individuals who at the beginning of such twenty-four month period constituted
the Board and (B) each other individual whose election to the Board during such
twenty-four month period or whose nomination for election to the Board by the
Company's stockholders during such twenty-four month period was approved by a
vote of at least two-thirds of the directors in office who were either members
of the Board at the beginning of such twenty-four month period or whose election
or nomination for election to the Board was approved as described in this
clause (B).

        1.3    Company.    The term the "Company" shall include, in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its agents so that, if Indemnitee is or was an agent of such
constituent corporation, or is or was serving at the request of such constituent
corporation as an agent of another corporation or other enterprise, then from
and after the consummation of such merger or consolidation the Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation as Indemnitee would have with respect
to such constituent corporation if its separate existence had continued.

        1.4    Disinterested Director.    The term "Disinterested Director"
means a member of the Board who is not and was not a party to a proceeding (as
defined below) in respect of which indemnification is sought by the Indemnitee.

        1.5    Expenses.    The term "Expenses" includes all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys' fees and related disbursements and other out-of-pocket costs)
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense or appeal of, or being a witness in or otherwise
participating in (including on appeal), or preparing to defend, to be a witness
in or otherwise participate in, a proceeding or establishing or enforcing a
right to indemnification or advancement of expenses

2

--------------------------------------------------------------------------------



under this Agreement, Section 145 or otherwise; provided, however, that the term
expenses shall not include any judgments, fines, ERISA excise taxes, or
penalties or amounts paid in settlement of a proceeding.

        1.6    Independent Counsel.    The term "Independent Counsel" means a
law firm, or an attorney-at-law, that is experienced in matters of corporation
law and neither presently is, nor in the past three years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to the
Company or the Indemnitee, or (ii) any other party to the proceeding giving rise
to a claim for indemnification or advancement of expenses under this Agreement.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee's rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above incurred in performing any function or
service in accordance with this Agreement which expressly contemplates the
participation of Independent Counsel and, if requested to do so by such
Independent Counsel, the Company will enter into an indemnification agreement
mutually agreed to by the Company and Independent Counsel at the time
Independent Counsel is engaged.

        1.7    Proceeding.    The term "Proceeding" means any threatened,
pending or completed action, suit, alternative dispute resolution mechanism
(including but not limited to an arbitration or mediation) or other proceeding,
whether civil, criminal, administrative, investigative or any other type
whatsoever, or any hearing, inquiry or investigation that the Indemnitee in good
faith believes might lead to the institution of any such action, suit,
arbitration, mediation, alternative dispute resolution mechanism or other
proceeding.

        1.8    Subsidiary.    The term "Subsidiary" means any corporation of
which more than fifty percent (50%) of the outstanding voting securities is
owned directly or indirectly by the Company, by the Company and one or more of
its subsidiaries or by one or more of the Company's subsidiaries.

        2.    Agreement to Serve.    The Indemnitee agrees to serve and/or
continue to serve as an agent of the Company, at the will of the Company (or
under separate agreement, if such agreement exists), in the capacity the
Indemnitee currently serves as an agent of the Company, faithfully and to the
best of the Indemnitee's ability, so long as the Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the Bylaws
or the charter documents of the Company or any subsidiary of the Company;
provided, however, that the Indemnitee may at any time and for any reason resign
from such position (subject to any contractual obligation that the Indemnitee
may have assumed apart from this Agreement), and the Company or any subsidiary
shall have no obligation under this Agreement to continue the Indemnitee in any
such position.

        3.    Directors' and Officers' Insurance.    The Company shall, to the
extent that the Board determines it to be economically reasonable, maintain a
policy of directors' and officers' liability insurance ("D&O Insurance"), on
such terms as may be approved from time to time by the Board.

        4.    Mandatory Indemnification.    

        4.1    Third Party Actions.    If the Indemnitee is a person who was or
is a party to, or is threatened to be made a party to, any proceeding (other
than an action by or in the right of the Company) by reason of the fact that the
Indemnitee is or was an agent of the Company, or by reason of anything done or
not done by the Indemnitee in the Indemnitee's capacity as an agent of the
Company, then, subject to the provisions of Section 8 of this Agreement and the
exceptions set forth in Section 9, the Company shall indemnify the Indemnitee
against any and all expenses and liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA excise

3

--------------------------------------------------------------------------------



taxes or penalties and amounts paid in settlement) actually and reasonably
incurred by the Indemnitee in connection with the investigation, defense,
settlement or appeal of, or being a witness in or participating in (including on
appeal) or preparing to defend, to be a witness in or to participate in, such
proceeding if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in, or not opposed to, the best interests of the
Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee's conduct was unlawful.

        4.2    Derivative Actions.    If the Indemnitee was or is a party to, or
is threatened to be made a party to, any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was an agent of the Company, or by reason of anything done or
not done by the Indemnitee in the Indemnitee's capacity as an agent of the
Company, then, subject to the provisions of Section 8 of this Agreement and the
exceptions set forth in Section 9, the Company shall indemnify the Indemnitee
against any amounts paid in settlement of any such proceeding and all expenses
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, settlement or appeal of, or being a witness in or
participating in (including on appeal) or preparing to defend, to be a witness
in or to participate in, such proceeding if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Company; except that no indemnification under this
subsection 4.2 shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been finally adjudged to be liable to the Company by
a court of competent jurisdiction, unless and only to the extent that the Court
of Chancery or the court in which such proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such amounts which the Court of Chancery or such other court shall
deem proper.

        4.3    Witness Expenses in Certain Proceedings.    Notwithstanding any
other provision of this Agreement to the contrary, to the extent that the
Indemnitee was or is, by reason of the fact that the Indemnitee is or was an
agent of the Company, a witness or other non-party participant in any proceeding
to which the Indemnitee is not made a party then the Company shall indemnify the
Indemnitee against all expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee's behalf solely in connection with the
Indemnitee's being a witness or other non-party participant in such proceeding
(including on appeal), and in preparing to be a witness or such other non-party
participant in such proceeding without the need for any determination with
respect to the Indemnitee's conduct pursuant to Section 8 of this Agreement.

        4.4    Company Obligations Primary.    The Company hereby acknowledges
that Indemnitee may have rights to indemnification for Expenses and Other
Liabilities provided by a person other than the Company ("Other Indemnitor").
The Company agrees with Indemnitee that the Company is the indemnitor of first
resort of Indemnitee with respect to matters for which indemnification is
provided under this Agreement and that the Company will be obligated to make all
payments due to or for the benefit of Indemnitee under this Agreement without
regard to any rights that Indemnitee may have against the Other Indemnitor. The
Company hereby waives any equitable rights to contribution or indemnification
from the Other Indemnitor in respect of any amounts paid to Indemnitee
hereunder. The Company further agrees that no reimbursement of Other Liabilities
or payment of Expenses by the Other Indemnitor to or for the benefit of
Indemnitee shall affect the obligations of the Company hereunder, and that the
Company shall be obligated to repay the Other Indemnitor for all amounts so paid
or reimbursed to the extent that the Company has an obligation to indemnify
Indemnitee for such Expenses or Other Liabilities hereunder.

        4.5    Exception for Amounts Covered by Insurance.    Notwithstanding
the foregoing, the Company shall not be obligated to make any separate payments
to Indemnitee for expenses or

4

--------------------------------------------------------------------------------



liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) to the
extent D&O Insurance covers such expenses or liabilities and the carrier of the
D&O Insurance makes payment for such expenses and/or liabilities directly to the
Indemnitee. To the extent that any payment payable by the carrier of the D&O
Insurance in respect of such expenses or liabilities has previously been paid or
advanced to the Indemnitee by the Company, the parties agree that the Company
shall be subrogated to the rights of the Indemnitee to receive such payments
from the D&O Insurance carrier and that the Indemnitee will take all actions
reasonably necessary to turn over or otherwise cause the Company to receive such
payment from the D&O Insurance carrier.

        4.6    Change in Law.    In the event of any change, after the date of
this Agreement, in any applicable law, statute or rule which expands the
Company's right, as a Delaware corporation, to indemnify an Indemnifiable
Person, such changes shall be, ipso facto, within the purview of Indemnitee's
rights and Company's obligations, under this Agreement. In the event of any
change in any applicable law, statute or rule which narrows the Company's right,
as a Delaware corporation, to indemnify an Indemnifiable Person, such changes,
to the extent required by such law, statute or rule to be applied to this
Agreement, shall have the effect on this Agreement and the parties' rights and
obligations hereunder as is required by such law, statute or rule.

        5.    Partial Indemnification and Contribution.    

        5.1    Partial Indemnification.    If the Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) incurred by Indemnitee in the investigation, defense,
settlement or appeal of, or preparing to defend, to be a witness in or to
participate in, a proceeding but the Indemnitee is not entitled, however, to
indemnification for the total amount thereof, then the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled to indemnification.

        5.2    Contribution.    If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Law or the provisions of Section 9, then in respect
of any threatened, pending or completed proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in such proceeding),
the Company shall contribute to the amount of expenses (including attorneys'
fees), judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events which resulted in such expenses, judgments, fines,
ERISA excise taxes, penalties or settlement amounts, as well as any other
relevant equitable considerations. The relative fault of the Company on the one
hand and of the Indemnitee on the other hand shall be determined by reference
to, among other things, the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent the circumstances resulting in
such expenses, judgments, fines, ERISA excise taxes, penalties or settlement
amounts. The Company agrees that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or any other method of allocation which does not take account of the foregoing
equitable considerations.

        6.    Mandatory Advancement of Expenses.    

        6.1    Advancement.    Subject to the exceptions in Section 9 below, the
Company shall advance all expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement or appeal
of, or Indemnitee being a witness in or participating in

5

--------------------------------------------------------------------------------



(including on appeal), or preparing to defend, to be a witness in or to
participate in, any proceeding to which the Indemnitee is a party or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, by reason of the fact that the Indemnitee is or was an agent of
the Company or by reason of anything done or not done by Indemnitee in any such
capacity. The Indemnitee hereby undertakes to promptly repay to the Company such
amounts advanced by the Company to the Indemnitee only if, and to the extent
that, it shall ultimately be determined that the Indemnitee is not entitled to
be indemnified by the Company under the provisions of this Agreement, the
Certificate of Incorporation or Bylaws of the Company, the Law or otherwise with
respect to the proceeding in respect of which such amounts were advanced. The
advances to be made hereunder shall be paid by the Company to the Indemnitee
within thirty (30) days following delivery of a written request therefor by the
Indemnitee to the Company. Such request shall reasonably evidence the expenses
incurred by the Indemnitee (such as, for example, by submission of invoices from
third parties for such expenses).

        7.    Notice and Other Indemnification Procedures.    

        7.1    Notice of Proceeding.    Promptly after receipt by the Indemnitee
of notice of the commencement of or the threat of commencement of any
proceeding, the Indemnitee shall, if the Indemnitee believes that
indemnification with respect to such proceeding may be sought from the Company
under this Agreement, notify the Company of the commencement or threat of
commencement thereof.

        7.2    Notice to D&O Insurance Carrier.    If, at the time of the
receipt of a notice of the commencement of a proceeding pursuant to Section 7.1
hereof, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the commencement of such proceeding to the insurer or insurers
providing such D&O Insurance in accordance with the procedures set forth in the
respective D&O Insurance policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable by such insurers as a result of such proceeding
in accordance with the terms of such D&O Insurance policies.

        7.3    Assumption of Defense by Company.    In the event the Company
shall be obligated to advance the expenses for any proceeding against the
Indemnitee, the Company, if appropriate, shall be entitled to assume the defense
of such proceeding, with counsel approved by the Indemnitee (which approval
shall not be unreasonably withheld), upon the Company's delivery to the
Indemnitee of written notice of the Company's election to do so. After delivery
of such notice, approval of such counsel by the Indemnitee and the retention of
such counsel by the Company, the Company will not be liable to the Indemnitee
under this Agreement for any fees of counsel subsequently incurred by the
Indemnitee with respect to the same proceeding, provided that: (a) the
Indemnitee shall have the right to employ his or her own counsel in any such
proceeding at the Indemnitee's expense; (b) the Indemnitee shall have the right
to employ his or her own counsel in connection with any such proceeding, at the
expense of the Company, if such counsel serves only in a review, observer,
advice and counseling capacity and does not otherwise materially control or
participate in the defense of such proceeding; and (c) if (i) the employment of
counsel by the Indemnitee has been previously authorized by the Company,
(ii) the Indemnitee shall have reasonably concluded that there may be a conflict
of interest between the Company and the Indemnitee in the conduct of any such
defense or (iii) the Company shall not, in fact, have employed counsel to assume
the defense of such proceeding, then the fees and expenses of the Indemnitee's
counsel shall be at the expense of the Company. The Company shall not be
required to obtain the consent of the Indemnitee to the settlement of any
proceeding as to which the Company has assumed the defense of the Indemnitee if
the Company assumes full and sole responsibility and liability for such
settlement and the settlement grants the Indemnitee a complete and unqualified
release in respect of the potential liability arising from such proceeding.

6

--------------------------------------------------------------------------------





        8.    Determination of Right to Indemnification.    

        8.1    Indemnitee Successful on the Merits.    To the extent the
Indemnitee has been successful on the merits or otherwise in defense of any
proceeding referred to in Section 4.1 or 4.2 of this Agreement or in the defense
of any claim, issue or matter described therein, the Company shall indemnify the
Indemnitee against all expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense or appeal of such
proceeding, or Indemnitee being a witness or other participant in such
proceeding.

        8.2    Indemnitee Not Successful on the Merits.    In the event that
Section 8.1 is inapplicable, or does not apply to the entire proceeding, the
Company shall nonetheless indemnify the Indemnitee as provided in Section 4.1 or
4.2, as applicable, unless the Company shall claim and prove by clear and
convincing evidence to a forum listed in Section 8.4 below that (i) the
Indemnitee has not met the applicable standard of conduct required to entitle
the Indemnitee to such indemnification, or (ii) Indemnitee is not entitled to
indemnification because one or more of the exceptions in Section 9 is
applicable.

        8.3    Witness Expenses if Section 4.3 Applies.    In the event that the
provisions of Section 4.3 apply because the Indemnitee was not a party to the
proceeding, the Company shall indemnify the Indemnitee against all expenses
actually and reasonably incurred by the Indemnitee or on the Indemnitee's behalf
in connection with being a witness or other non-party participant in such
proceeding (including on appeal), and in preparing to be a witness or such other
non-party participant in such proceeding.

        8.4    Selection of Forum to Determine Entitlement to
Indemnification.    If the Company claims that the Indemnitee is not entitled to
indemnification pursuant to Sections 4.1 or 4.2, then the Indemnitee shall be
entitled to select the forum in which the validity of the Company's claim that
the Indemnitee is not entitled to indemnification shall be heard from among the
following:

        (a)   A majority of the members of the Board who are Disinterested
Directors with respect to the proceeding for which indemnification is being
sought by the Indemnitee;;

        (b)   Independent Counsel selected by the Indemnitee, and reasonably
approved by the Board, which Independent Counsel shall make such determination
in a written opinion; or

        (c)   A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by the Indemnitee and the last of whom is
selected by the first two arbitrators so selected who will conduct the
determination in San Francisco, California pursuant to the Commercial
Arbitration Rules of the American Arbitration Association; or

        (d)   The Delaware Chancery Court or a state or federal court where the
Company's principal place of business is located.

        8.5    Procedure for Determination.    As soon as practicable, and in no
event later than 30 days after written notice of the Indemnitee's choice of
forum pursuant to Section 8.4, the Company shall, at its own expense, submit to
the selected forum, in such manner as the Indemnitee or the Indemnitee's counsel
may reasonably request, its claim under Section 8.2 that the Indemnitee is not
entitled to indemnification, and the Company shall act in the utmost good faith
to assure the Indemnitee a complete opportunity to defend against such claim.
The Indemnitee shall cooperate with the forum making such determination with
respect to the Indemnitee's entitlement to indemnification, including providing
to such forum upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to the Indemnitee and reasonably necessary to such
determination.

        8.6    Effect of Determination.    If the forum selected in accordance
with Section 8.4 determines that the Indemnitee is entitled to indemnification
with respect to a specific proceeding, then such

7

--------------------------------------------------------------------------------



determination shall be final and binding on the Company, the Company shall
indemnify the Indemnitee to the extent so determined by such forum and payment
of such indemnification shall be made by the Company within thirty (30) days
after such determination. If the forum selected in accordance with Section 8.4
determines that the Indemnitee is not entitled to indemnification with respect
to a specific proceeding, then the Indemnitee shall have the right to apply to
the Court of Chancery of Delaware, the court in which that proceeding is or was
pending or any other court of competent jurisdiction, for the purpose of
appealing such determination and obtaining an adjudication by such court of the
Indemnitee's entitlement to such indemnification pursuant to this Agreement with
respect to such proceeding, provided that such right is exercised by the
Indemnitee within sixty (60) days after the final decision of such forum is
rendered. The Company shall not oppose the Indemnitee's right to seek any such
adjudication, and any such judicial adjudication shall be conducted in all
respects as a de novo trial on the merits, such that any determination made by
any forum selected in accordance with Section 8.4 that the Indemnitee is not
entitled to be indemnified hereunder shall not be binding on any such court and
the Indemnitee shall not be prejudiced by reason of any such determination by
such forum. If the forum selected in accordance with Section 8.4 to determine
whether the Indemnitee is entitled to indemnification shall not have made a
determination within 120 days after the date on which the Company is required by
Section 8.5 to submit to such forum its claim that the Indemnitee is not
entitled to such indemnification, then the Indemnitee shall be entitled to apply
to the Court of Chancery of Delaware to have the Indemnitee's request for
indemnification adjudicated by such Court in lieu of having the determination
made by such forum. The Company shall not oppose the Indemnitee's right to seek
any such adjudication.

        8.7    No Presumption.    For purposes of this Agreement, the
termination of any proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by this Agreement or applicable
law. In addition, neither the failure of any forum selected in accordance with
Section 8.4 to have made a determination as to whether the Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by any such selected forum that the Indemnitee has not met such
standard of conduct, shall be a defense to the Indemnitee's claim for
indemnification or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
connection with any determination by any selected forum or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that the Indemnitee is not so
entitled.

        8.8    Certain Expenses.    Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Section 8 (including any adjudication before the court
contemplated by the foregoing provisions of this Section 8) involving the
Indemnitee and against all expenses incurred by the Indemnitee in connection
with any other proceeding between the Company and the Indemnitee involving the
interpretation or enforcement of the rights of the Indemnitee under this
Agreement unless a court of competent jurisdiction finds that each of the
material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or not made in good faith.

        9.    Exceptions.    Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

        9.1    Claims Initiated by Indemnitee.    To indemnify or advance
expenses to the Indemnitee with respect to proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except with
respect to proceedings specifically authorized by the Board or brought

8

--------------------------------------------------------------------------------



to establish or enforce a right to indemnification and/or advancement of
expenses arising under this Agreement, the Bylaws or charter documents of the
Company or any subsidiary or any statute or law or otherwise, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board finds it to be appropriate; or

        9.2    Unauthorized Settlements.    To indemnify the Indemnitee
hereunder for any amounts paid in settlement of a proceeding unless the Company
consents in advance in writing to such settlement, which consent shall not be
unreasonably withheld; or

        9.3    Section 16(b) Actions.    To indemnify the Indemnitee on account
of any suit in which judgment is rendered against the Indemnitee for an
accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or similar provisions of
any federal, state or local statutory law; or

        9.4    Unlawful Indemnification.    To indemnify the Indemnitee if a
final decision by a court having jurisdiction in the matter shall determine that
such indemnification is not lawful. In this respect, the Company and the
Indemnitee have been advised that the Securities and Exchange Commission takes
the position that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication.

        10.    Non-Exclusivity.    The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of, or a substitute for, or to diminish or abrogate, any other rights
which the Indemnitee may have under any provision of law, the Company's
Certificate of Incorporation or Bylaws, the vote of the Company's stockholders
or Disinterested Directors, other agreements or otherwise, both as to action in
the Indemnitee's official capacity and to action in another capacity while
occupying his or her position as an agent of the Company; provided, however,
that this Agreement shall supersede and replace that certain Indemnity Agreement
between the Indemnitee and the Company entered into prior to the Effective Date
(the "Prior Indemnity Agreement"), except that, to the extent that superseding
or replacing the Prior Indemnity Agreement with this Agreement would for any
reason result in the Indemnitee not being entitled to rights under this
Agreement with respect to any proceeding arising out of any facts, events or
circumstances occurring prior to the Effective Date of this Agreement (a
"Pre-Existing Proceeding"), then, in such case only, the Indemnitee's rights and
obligations under the Prior Indemnity Agreement will survive, but only with
respect to any such Pre-Existing Proceeding. The Indemnitee's rights hereunder
shall continue after the Indemnitee has ceased acting as an agent of the Company
and shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by the Indemnitee as an
agent prior to such amendment, alteration or repeal. To the extent that a change
in the Law, whether by statue or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company's Bylaws and this Agreement, it is the intent of the parties
hereto that the Indemnitee shall enjoy by this Agreement the greater benefits
afforded by such change. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

        11.    Good Faith Safe Harbor.    

        For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee's action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or on
information or records given or reports made to the Company by an independent
certified public

9

--------------------------------------------------------------------------------



accountant or by an appraiser or other expert selected with the reasonable care
by the Company. The provisions of this Section 11 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.

        12.    General Provisions.    

        12.1    Interpretation of Agreement.    It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification and advancement of expenses to the Indemnitee to the
fullest extent now or hereafter permitted by law, except as expressly limited
herein.

        12.2    Severability.    If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, then: (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 12.1 hereof.

        12.3    Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.

        12.4    Subrogation.    In the event of full payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary or desirable to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights.

        12.5    Counterparts.    This Agreement may be executed in counterparts,
which shall together constitute a single agreement.

        12.6    Successors and Assigns.    The terms of this Agreement shall
bind, and shall inure to the benefit of, the successors and assigns of the
parties hereto, and in particular shall be binding upon any Company into which
the Company is merged or consolidated and any corporation or other entity that
comes within the definition of the "Company" under the provisions of Section 1
of this Agreement. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

        12.7    Notice.    All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given: (a) if delivered by hand and signed for by the party addressee; (b) if
mailed by certified or registered mail, with postage prepaid, on the third
business day after the mailing date; or (c) the first business day after deposit
with an overnight courier, with proof of delivery from the courier requested.
Addresses for notice to either party are as shown on the signature page of this
Agreement or as subsequently modified by written notice.

10

--------------------------------------------------------------------------------



        12.8    Governing Law.    This Agreement shall be governed exclusively
by and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

        12.9    Consent to Jurisdiction.    The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.

        12.10    Attorneys' Fees.    In the event Indemnitee is required to
bring any action to enforce rights under this Agreement (including, without
limitation, the expenses of any proceeding described in Section 4), the
Indemnitee shall be entitled to all reasonable fees and expenses in bringing and
pursuing such action, unless a court of competent jurisdiction finds each of the
material claims of the Indemnitee in any such action was frivolous and not made
in good faith.

[The remainder of this page is intentionally left blank.]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.

KEYNOTE SYSTEMS, INC.   INDEMNITEE:
By:                                          
                                     
 
                                        
                                               
Name:                                                                          
 
Name:                                                                           
Title:                                          
                                 
 
 
Address:  777 Mariners Island Boulevard
 
Address:                                                                       
                 San Mateo, CA 94404
 
                                        
                                               

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.01



INDEMNITY AGREEMENT
RECITALS
AGREEMENT
